Memorandum Per Curiam.
The jury should have been permitted to determine whether or not plaintiff unusually exerted himself (Simson v. Commercial Travelers Mutual Accident Assn., 263 App. Div. 297) or whether or not plaintiff’s injury was the natural or probable result of his voluntary act or an unforeseen consequence. (Meyer v. New York Life Insurance Co., 249 App. Div. 243).
The judgment should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Hammer, Shientao and Eder, JJ., concur.
Judgment reversed, etc.